DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 74 and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 8,783,260. 

Recitations from 
U.S. Patent No. 8,783,260
Recitations from this instant application, #16/927,179

Independent claim 1 recites:

A mandibular protruder comprising:

an upper mounting bracket having an upper dental appliance and a portion that extends from the upper dental appliance, the upper dental appliance being configured for use with dental impression material; 

a lower mounting bracket having a lower dental appliance and a portion that extends from the lower dental appliance, the lower dental appliance being configured for use with dental impression material; 



a rail system coupling the extending portions such that relative motion of the extending portions is substantially prevented in a lateral direction, 

wherein the rail system comprises an engaged portion of the upper and lower extending portions; and 

wherein the upper mounting bracket or the lower mounting bracket is configured to be coupled to a drive-motor connector of a drive motor, the drive-motor connector having a longitudinal axis that is substantially parallel to the direction of actuation of the drive motor, such that the longitudinal axis of the upper mounting bracket or the lower mounting bracket is substantially parallel to the longitudinal axis of the drive-motor connector.



Independent claim 12 recites:

A method comprising: 

providing a mandibular protruder comprising: 

an upper mounting bracket having an upper dental appliance and a portion that extends from the upper dental appliance; 



a lower mounting bracket having a lower dental appliance and a portion that extends from the lower dental appliance, wherein at least a portion of each extending portion is configured to extend outside the mouth of a subject when the upper and lower dental appliances are positioned in the mouth of the subject; 





a drive motor configured to effect relative displacement of the lower mounting bracket and the upper mounting bracket; and 





an initial position adjustment mechanism configured to be actuated to adjust the relative position of the lower mounting bracket and the upper mounting bracket independently of the drive motor; actuating the initial position adjustment mechanism to adjust the relative position of the upper mounting bracket and the lower mounting bracket; and relatively displacing with the drive motor the upper mounting bracket and the lower mounting bracket when a patient's upper teeth are coupled to the upper dental appliance and the patient's lower teeth are coupled to the lower dental appliance to cause relative displacement between the upper dental appliance and the lower dental appliance and displace the patient's mandible relative to the patient's maxilla.

Independent claim 74 recites:
A mandibular protruder comprising,
an upper mounting bracket having an upper dental appliance and a portion that extends from the upper dental appliance, the upper dental appliance being configured for use with dental impression material;
a lower mounting bracket having a lower dental appliance and a portion that extends from the lower dental appliance, the lower dental appliance being configured for use with dental impression material;



a rail system coupling the extending portions such that relative motion of the extending portions is substantially prevented in a lateral direction, 
wherein the rail system comprises an engaged portion of the upper and lower extending portions; and
a coupling component configured to statically fix relative displacement of the lower bracket and the upper mounting bracket.




Independent claim 87 recites:
A method comprising:
providing a mandibular protruder comprising: 
an upper mounting bracket having an upper dental appliance and a portion that extends from the upper dental appliance, the upper dental appliance being configured for use with dental impression material, 
a lower mounting bracket having a lower dental appliance and a portion that extends from the lower dental appliance, the lower dental appliance being configured for use with dental impression material, and 


providing a coupling component configured to statically fix relative displacement of the lower bracket and the upper mounting bracket.








Allowable Subject Matter
Claims 75-86 and 88-93 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Examiner, Art Unit 3786